—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Westchester County (Bellantoni, J.) entered February 27, 1992, which, upon a fact-finding order of the same court, entered December 19, 1991, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of attempted assault in the third degree, adjudged him to be a juvenile delinquent and placed him under the supervision of the Westchester County Department of Probation for a period of one year. The appeal brings up for review the fact-finding order entered December 19, 1991.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The fact-finding order made pursuant to Family Court Act § 345.1 was entered on December 19, 1991. The dispositional hearing commenced on January 8, 1992. Therefore, contrary to the appellant’s contention, the dispositional hearing was timely commenced within the 50-day period mandated by Family Court Act § 350.1 (2) (see, Matter of Roshon P., 182 AD2d 346, 348).
The only evidence presented at the dispositional hearing was the recommendation of the Westchester County Department of Probation that the appellant be granted an adjournment in contemplation of dismissal with six-months supervision and the testimony of the probation officer that the supervision was to include reporting to the Probation Department once a week and obeying a home curfew. Under the circumstances of this case, this evidence was sufficient to support the Family Court’s dispositional order (see, Family Ct *457Act §§141, 350.3 [2]; § 352.1 [1]; cf., Matter of Kyung C, 169 AD2d 721). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.